Case 1:18-cv-05398-DLI-VMS Document 52 Filed 12/10/20 Page 1 of 7 PageID #: 1011




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     ----------------------------------------------------
     Roslyn La Liberte
                                                                   INITIAL CONFERENCE ORDER
                              Plaintiff(s),
                                                                  18    Civ. 5398   ( DLI ) (VMS)
     -against-

     Joy Reid

                               Defendant(s)
     ------------------------------------------------------

                                                                 1/11/2021
                                                   11:00 AM on _________________________
             An Initial Conference will be held at _____________

     before Magistrate Judge Vera M. Scanlon by telephone. Requests for adjournments will not be

     considered unless made at two business days before the scheduled conference except in the

     event of an emergency.

              Together, counsel shall complete the attached joint proposed scheduling order and

     file it on ECF no later than 1/7/2021.

              Attorneys for all parties are directed to participate in the conference. Only counsel with

     knowledge of the case should attend the conference; per diem counsel should not appear. All

     individual attorneys who plan to appear at a conference are to file a notice

     of appearance on the ECF system before the conference. Counsel for Plaintiff(s) is

     requested to confirm with counsel for Defendant(s) that all necessary participants are aware of

     this conference. 1




 1
     If a party is not represented by counsel, the pro se party must appear.
                                                              1
Case 1:18-cv-05398-DLI-VMS Document 52 Filed 12/10/20 Page 2 of 7 PageID #: 1012




         In the event an answer or other response to the complaint has not yet been filed by the

  time this Order is received, counsel for Plaintiff(s) is to notify counsel for Defendant(s) or the

  pro se Defendant(s) of this conference. Counsel for Plaintiff(s) is to notify the Chambers of

  Magistrate Judge Scanlon by letter filed on the docket three business days before the

  scheduled conference if an answer or other response still has not been filed.

         Prior to the initial conference, counsel (or if any party is unrepresented, the party) are

  to comply with Federal Rule of Civil Procedure 26(f). Counsel shall meet and confer at least

  seven business days before the initial conference to discuss each matter specified in FRCP

  26(f)(2)-(3). Automatic disclosures are to be exchanged at or before the FRCP 26(f)

  conference. Counsel shall also discuss (1) whether any party will rely upon expert

  testimony, and if so, the proposed schedule for expert discovery; (2) settlement possibilities,

  including whether a referral to the Court’s ADR program is requested; and (3) whether the

  parties consent to assignment to a Magistrate Judge. Counsel must be prepared to discuss

  these issues at the Initial Conference.

         After the Initial Conference, a scheduling order will be entered by the Court.

  Counsel should expect to adhere to the schedule; extensions will only be granted for good

  cause shown.

         All cases with counsel have been assigned to the Court’s Electronic Case Filing (ECF)

  Program. Counsel shall file all submissions electronically. It is the responsibility of counsel

  to monitor regularly the status of their cases to avoid missing deadlines and court appearances.

  Counsel and pro se parties are required to update the Court’s records with any change of

  contact information.




                                                   2
Case 1:18-cv-05398-DLI-VMS Document 52 Filed 12/10/20 Page 3 of 7 PageID #: 1013




           It is the responsibility of the parties to comply with the Individual Rules of the judges

  assigned to this case. The judges’ Individual Rules are available on the Court’s website.

  SO ORDERED.

  Dated:          Brooklyn, New York
                               20
                   ________, 20_____
                   December 10


                                                            /s/
                                                      VERA M. SCANLON
                                                UNITED STATES MAGISTRATE JUDGE




                                                    3
Case 1:18-cv-05398-DLI-VMS Document 52 Filed 12/10/20 Page 4 of 7 PageID #: 1014




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------

  Roslyn La Liberte                                              INITIAL SCHEDULING ORDER

                           Plaintiff(s),
                                                                  18        Civ. 5398     ( DLI ) (VMS)
  -against-

  Joy Reid
                            Defendant(s).
  ----------------------------------------------------
 It is hereby ORDERED as follows:

  1)       Defendant(s) shall answer or otherwise move with respect to the complaint by

                                         .

  2)       Initial disclosures required by Rule 26(a)(1) of the Federal Rules of Civil Procedure

           must be completed by                     , if not yet completed. The disclosures should

           include as detailed a calculation of damages as possible and authorizations for

           release of medical and other relevant records.

  3)       Initial document requests and interrogatories will be served no later than ____________.

           If the parties intend to issue interrogatories, they will serve no more than ____________.

           interrogatories. The parties are informed that the presumptive cap on the number of

           interrogatories is 25, including subparts.

  4)       Any joinder and/or amendments of the pleadings must be made by _______________.

           By this date, the parties must either stipulate to the joinder and/or amendments of the

           pleadings or commence motion practice for leave to join and/or amend in accordance

           with the Individual Rules of the District Judge assigned to this case.




                                                         1
Case 1:18-cv-05398-DLI-VMS Document 52 Filed 12/10/20 Page 5 of 7 PageID #: 1015




  5)    If the parties expect to engage in electronic discovery, they will submit a proposed plan

        to the Court by _________________.

  6)    Fact discovery closes                            .

        Note: Treating physicians who may be called as fact witnesses should generally
        provide their reports or summaries and be deposed during fact discovery.
        Non-party fact discovery shall be completed by this date as well.

  7)    As to expert disclosures,

        a)     The names, qualifications and area(s) of expertise of initial experts shall be

        served on or before                          .

        b)     Initial expert witness reports shall be served on or before                      .

        c)     Rebuttal expert witness reports shall be served on or before                     .

  8)    All discovery, including any depositions of experts, shall be completed on or before

                              .

  9)    On or before                    , the parties must file on ECF a joint letter to the

        magistrate judge confirming that discovery is concluded.

  10)   Any dispositive motion practice must be commenced by                          .

        Note: Parties must consult the Individual Rules of the District Judge assigned to this
        case to determine, inter alia, if a pre-motion conference letter is required before a
        dispositive motion is filed, whether a Local Rule 56.1 statement must first be submitted
        with the pre-motion conference letter or motion, and whether such a motion should
        only be filed when fully briefed.

  11)   A proposed joint pre-trial order must be filed by ______________.

  12)   Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. § 636(c)?

        a)     Yes _________

        b)     No                 (Do NOT indicate which party has decline to consent)

               If yes, fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a
               Civil Action to a Magistrate Judge Form and file it on ECF. See
               http://www.uscourts.gov/FormsAndFees/Forms/CourtFormsByCategory.aspx
                                                 2
Case 1:18-cv-05398-DLI-VMS Document 52 Filed 12/10/20 Page 6 of 7 PageID #: 1016




  13)   A discovery conference is set for __________ at __________ in person / by telephone.

        (The Court will schedule this date). The conference call will be arranged and

        initiated by Plaintiff or Defendant (circle one) to Chambers at (718) 613-2300.

  14)   A joint discovery status letter must be filed on ECF by _______ in preparation for

        the discovery conference. (The Court will schedule this date).

  15)   A final pre-trial conference is set for                          . (The Court will

        schedule this date).

  16)   The parties may wish to engage in settlement discussions. To facilitate this process,

        Plaintiff(s) agree(s) to make a demand on or before        , and Defendant(s) agree(s)

        to respond to the demand on or before         .

  17)   Counsel request a referral to the Court’s ADR program? Yes ____ No _____.

  18)   Any additional matters:




        This scheduling order may be altered or amended only upon a showing of good
        cause based on circumstances not foreseeable as of the date hereof.

  Dated: Brooklyn, New York
        ________, 20_____


                                              ___________________________________
                                                     VERA M. SCANLON
                                              UNITED STATES MAGISTRATE JUDGE



                                                  3
Case 1:18-cv-05398-DLI-VMS Document 52 Filed 12/10/20 Page 7 of 7 PageID #: 1017




                                       4
